In two related child protective proceedings pursuant to Family Court Act article 10, the father appeals from a fact-finding order of the Family Court, Suffolk County (Freundlich, J.), dated May 4, 2011, which, after a hearing, found that he neglected the subject children.
Ordered that the fact-finding order is affirmed, without costs or disbursements.
The Family Court’s determination regarding the credibility of witnesses is entitled to great weight on appeal unless clearly unsupported by the record (see Matter of Creighton v Whitmore, 71 AD3d 1141 [2010]). Here, contrary to the father’s contention, the Family Court’s finding of neglect as to the child Bianca based on his use of alcohol while driving a car in which she was a passenger and failing to put her into a child seat or restraint, *1127is supported by a preponderance of the evidence (see Family Ct Act § 1012 [f] [i] [B]; § 1046 [b] [i]; Matter of Raima W., 59 AD3d 633, 634 [2009]; Matter of Heather D., 17 AD3d 1087 [2005]; Matter of Pedro C. [Josephine B.], 1 AD3d 267, 268 [2003]). The evidence also supports a finding of neglect with respect to the child Theodore based on the father’s allowing Theodore to ride in a car driven by a friend when he knew or should have known that the friend was intoxicated (see Matter of Nicholas M. [Santino T.], 89 AD3d 1087 [2011]; Matter of Tylasia B. [Wayne B.], 72 AD3d 1074, 1075 [2010]). Balkin, J.P., Leventhal, Roman and Sgroi, JJ., concur.